DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 14 June 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stroud et al. (WO 2016/196253; hereinafter referred to as Stroud), and further in view of Cullick et al (U.S. Patent Application Publication Number 2011/0277996; hereinafter referred to as Cullick). Stroud discloses a leak detection system comprising: a well comprising a wellbore and a wellhead; a trace gas emitter disposed within the wellbore; and a trace gas detector at the wellhead and associated methods (Please see the abstract).  Cullick discloses that some aspects of the present disclosure include monitoring fluid flow in a subterranean reservoir. In some implementations, a sealant mixture is injected into a subterranean reservoir to form a flow barrier in the subterranean reservoir. The sealant mixture includes a sealant material and a tracer. The tracer may be stored in the flow barrier, and the tracer may be displaced from the flow barrier, for example, by fluid flow in the subterranean reservoir. The displaced tracer may be detected, for example, in fluid produced into a well bore in the subterranean reservoir. Fluid flow in the subterranean reservoir may be analyzed based on detection of the tracer (Please see the abstract).  Both references are monitoring wellbore conditions with a tracer gas, thus in a similar field of endeavor. 
With respect to claim 1, Stroud discloses a system (1000) for testing the integrity of a well barrier (1130), the system comprising: a well (1100) having a wellbore (1110) and a upper wellbore termination means (1120); a barrier (1130) provided in the wellbore (1110), the barrier (1130) having an upstream side (1114) below the barrier and a downstream side (1112) above the barrier; a tracer; a storage means (1200) for storing said tracer, the storage means (1200) being provided in at least one of a lower part of the barrier and below the barrier in the well; and a release mechanism for releasing the tracer from the storage means wherein a pressure differential is established across the barrier for driving tracer from the upstream side to the downstream side of the barrier; the system further comprises a detector (1300) for detecting the tracer that has leaked through the barrier and into said mud the detector being arranged above the wellbore. Stroud fails to disclose at least one of a mud circulation system and/or and a mud conditioning system comprising means for transporting, cleaning or storing mud outside said wellbore. Cullick, however discloses the use of mud circulation systems (see fluid migration systems that allow the tracer to be detected a t the surface in paragraph [0060]). Therefore, one of ordinary skill in the art at the time of the invention would be motivated to use the circulation systems of Cullick with the system of Stroud to move fluids from the wellhead of Stroud. 
With respect to claims 2-6, the location of the detector is never disclosed to have any criticality to the proper operation of the device and thus one of ordinary skill in the art can mount the detector at any location where it can make appropriate measurements for the system and you would locate the detector in a location where measurements are at an optimum point for the most accuracy
With respect to claims 7 and 8, while the specific claimed materials of the barrier are not explicitly disclosed, the material for the barrier is a mere design choice that can easily be chosen by one of ordinary skill in the art at the time of the inventions based upon the required tests for the system as the applicant has disclosed no criticality to the barrier material choice.
With respect to claims 9-12, while the specific tracer gas is not disclosed, the tracer gas is not disclosed to be critical to the operation of the device, and therefore the choice for possible tracer gas is seen as a mere design choice which would be obvious to one of ordinary skill in the art at the time of the invention as a tracer gas can be chosen based upon need for a specific test being performed. 
With respect to claim 13, the system according to claim 1, wherein the system further comprises a control unit and a data transmission means for connecting said detector to said control unit is deemed to be obvious to one of ordinary skill in the art as the controller and detector would need to be connected in order for the device to operate as intended.
With respect to claim 14, a method for testing the integrity of a barrier in a well, by means of a system as disclosed in claim 1 is deemed to be obvious to one of ordinary skill in the art since the device is deemed to be disclosed in view of the discussion of claim 1 above, then the method of operating that device is deemed as disclosed as well in view of the apparatus disclosure.  
With respect to claim 15, the method according to claim 14, wherein said tracer has a pre-set pressure inside the storage means which is higher than the pressure below the barrier is disclosed in the Cullick reference as Cullick discloses the pressure can be modified to improve sweep efficiency in paragraph [0073]. 
With respect to claim 16, the method according to claim 14, wherein the method further comprises the step of tagging the barrier in the well before releasing the tracer would be obvious to one of ordinary skill in the art as tagging the tracer would help to improve detection of the tracer gas by the detector.
With respect to claim 17, the method according to claim 14, wherein the method further includes the step of releasing the tracer into a closed space below the barrier is shown in Stroud in view of figure 1.
Response to Arguments
Applicant's arguments filed 14 June 2022 have been fully considered but they are not persuasive. The applicant presents a few arguments with respect to the rejection. First, the applicant argues: “First, the Examiner asserts that Stroud discloses the claim 1 feature of a release mechanism for releasing the tracer from the storage means wherein a pressure differential is established across the barrier for driving tracer from the upstream side to the downstream side of the barrier. This is an incorrect interpretation of Stroud, which does not disclose a pressure differential established across a barrier. Instead, Stroud discloses driving tracer through a barrier by means of diffusion and/or buoyancy/gravity (e.g. see [0028], for example the term “bubble” in the first line in page 5). Diffusion and/or buoyancy/gravity, in many cases, will be insufficient to drive tracer gas through a barrier, even if the barrier is compromised to a certain extent. This sensitivity problem is described in the last sentence in [0007] of the application as published.” 
The Examiner disagrees. Stroud states that a faulty barrier allows the tracer gas to migrate around and/or through the barrier and travel up the annuli and/or cavities (see paragraph [0034]). The trace gas detector (1300) is located of the wellhead or downstream of the barrier.  In order for the device to work as intended, the gas must travel toward the detector. If the barrier has a leak, then there is going to be a pressure change that pushes the gas through the barrier toward the detector. If that wasn’t the case, the device wouldn’t even work.  The Applicant’s note about the bubble [0028] is an example of an embodiment of a bubble capable of contacting the barrier surface.  That same paragraph also gives embodiments where the gas is in a range from 0.2 cubic feet to 3.2 cubic feet at the wellbore conditions.  That is larger than just a bubble, as the Applicant stated. That same paragraph indicates that the gas can have various ranges. Thus, the Applicant’s arguments for just a bubble via diffusion/gravity is not accurate.  
The Applicant also argues: “Moreover, it should be noted that Cullick also fails to disclose establishing a pressure differential ... across the barrier in a well bore. This is logical because Cullick does not relate to wellbore barriers, but to barriers in a reservoir.” In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Cullick doesn’t need to show the claimed feature because Stroud does, and it is the combination of Stroud and Cullick, thus the Applicant’s arguments with respect to claims 1 and 17 is not persuasive.  
Further the applicant argues: “Additionally, the applicant respectfully asserts that the one of ordinary skill in the art would not have been motivated to combine Stroud and Cullick as asserted in the Office Action. The Office Action acknowledged that “Stroud fails to disclose at least one of a mud circulation system and/or a mud condition system comprising means for transporting, cleaning or storing mud outside said wellbore,” thereby citing Cullick. It is logical that Stroud does not disclose a mud circulation system nor a mud condition system because it relates to a “Leak detection system for well abandonment” (see e.g., title and paragraph [0002]). However, the Office Action ignores this fact in asserting that one of ordinary skill in the art would have been “motivated to use the circulation systems of Cullick with the system of Stroud” (OA page 3). It is illogical to incorporate mud circulation and conditioning systems with a well that has been abandoned—these circulation and conditioning systems are used for the exact opposite purpose of establishing a well. A §103 rejection must provide fully-supported reasoning for asserting that a combination of references renders a claimed invention obvious.” 
The Examiner respectfully disagrees. First, in response to applicant's argument that a well abandonment versus a well establishment are different, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the references are capable of performing the limitations of the claim since the same elements as in the claim exist in the references. Second, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., well establishment) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Stroud even states that once a well is abandoned, it is still periodically tested to ensure the seal/plug is still maintained and doing its job, thus the well of Stroud is a once functioning well, and thus utilizing systems associated with wells (i.e. mud circulation system) would still be obvious as if he seal/plug has failed, you can run the well as normal and test for resealing an remove any built up fluids via the circulation system before resealing. For at least these reasons, the Applicant’s arguments are not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY T. FRANK/
Examiner
Art Unit 2861



July 29, 2022
/JOHN FITZGERALD/Primary Examiner, Art Unit 2861